Citation Nr: 0823770	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from April 1965 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas, granting service connection for PTSD with a 
disability evaluation of 50 percent.  


FINDINGS OF FACT

The veteran's PTSD is manifested by constricted affect, 
nightmares, anxiety, and hypervigilence; is it not manifest 
by panic attacks, impairment of memory, impaired judgment or 
abstract thinking, impaired ability to function 
independently, or an inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.27, 4.126, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection for PTSD.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records and service medical 
records.  Also, in September 2005 and November 2006 the 
veteran was afforded formal VA examination. The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Laws and Regulations for Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The General Rating Formula for Mental Disorders, including DC 
9411, at 38 C.F.R. § 4.130 provides the following ratings for 
psychiatric disabilities.  A 50 percent rating is warranted 
if it is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 31 to 40 represent some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

Facts and Analysis

In a December 2005 rating decision, the veteran was granted 
service connection for PTSD, and assigned a disability 
evaluation of 50 percent under Diagnostic Code 9411.  The 
veteran has appealed this initial disability evaluation to 
the Board, contending that he is entitled to a disability 
evaluation in excess of 50 percent for his PTSD.  Upon review 
of all of the evidence of record, the Board finds that at no 
time during the pendency of the veteran's claim has he been 
entitled to a disability evaluation in excess of 50 percent.  

The veteran was seen on an outpatient basis by VA in July 
2005.  He complained of an exaggerated startle response, 
nightmares, and trouble sleeping.  He said that he avoided 
conversations about the war, as well as crowded places.  He 
appeared sad and quiet.  His affect was appropriate and his 
mood was dysphoric.  He was logical, coherent, and relevant, 
and his thought content was free from hallucinations and 
delusions.  He was oriented with good judgment and fair 
insight.  His condition was assigned a GAF Score of 44.

In September 2005, the veteran was afforded a VA examination 
to evaluate his PTSD.  He complained of problems sleeping, 
fear, depression, nightmares, and flashbacks.  He reported 
recurrent recollections and distressing dreams.  Exposure to 
similar events or reminders would cause intense distress.  He 
reported trying to avoid stimuli associated with Vietnam, 
such as avoiding thoughts, feelings, or conversations about 
the war.  He displayed limited goals for the future and a 
markedly decreased interest in activities.  He described a 
detached and isolated lifestyle, with a restricted range of 
affect, irritability, and anger outbursts, an exaggerated 
startle response, and hypervigilance.  The examiner noted 
that the veteran had fair grooming.  His orientation was 
normal, with appropriate behavior and a constricted affect.  
He had normal impulse control, and normal speech and 
communication.  There were no panic attacks or hallucinations 
or delusions. His thought processes were normal and he 
displayed no obsessional rituals.  The VA medical examiner 
assigned a GAF score of 40 upon examination, which is 
characteristic of major impairment in work, family relations, 
judgment, thinking or mood.  It was remarked that he was 
quite limited as far as his ability to establish and maintain 
effective work and social relationships was concerned.

In March 2006, the veteran's spouse submitted a statement.  
She indicated that following his return from Vietnam, he had 
begun to drink excessively and would become verbally and 
physically abusive.  She commented that his behavior had 
suddenly changed and he was no longer abusive.

The veteran was again afforded a VA examination in November 
2006.  During this examination, the veteran reported having 
odd thoughts about suicide, but said he has no suicidal 
plans.  The examiner noted that the veteran had last been 
seen for psychiatric care on October 20, 2006, at which time 
his PTSD had been assigned a GAF Score of 55.  The veteran 
reported nightmares and difficulty sleeping.  He also 
reported seeing faces at night of the people who he had known 
in Vietnam who had been killed.  His basic strategy had been 
to avoid thoughts of Vietnam, which had been partially 
successful.

Upon mental status examination, the examiner noted that the 
veteran was functioning fairly well, despite a large amount 
of medical debt he was currently facing.  The examiner also 
noted that the veteran had been married for 39 years at this 
time, and had three children and nine grandchildren.  Three 
of these grandchildren reportedly lived with the veteran at 
this time.  The examiner also noted that the veteran had 
friends outside of his family, but he does not go out with 
them due to financial constraints.  

During the mental status examination, the veteran denied any 
hallucinations or delusions and he showed no impairments in 
thought processes or communication.  He maintained good eye 
contact and interacted well throughout the examination.  
While he had odd thoughts of suicide, he had no plan, and he 
denied any homicidal ideation.  He had good hygiene, was 
oriented, and had good long-term memory.  He often had 
thoughts of Vietnam, particularly of those who had died, but 
he displayed no obsessive or ritualistic behavior.  His 
speech was logical and goal directed and he described his 
mood as fairly good.  He denied any impulse control problems.  
He reported 5 to 6 hours of sleep per night due to 
nightmares.  The examiner noted that the veteran was easily 
startled and avoided strangers; he also angered easily, 
although he had not had any recent arguments.  He often 
thought about those who had died and would often see their 
faces at night.  Psychological testing showed the presence of 
anxiety and minimal depression.  His PTSD was assigned a GAF 
Score of 60.  There was "no significant change" noted in 
the veteran's psychological condition since the September 
2005 VA examination.  A GAF score of 60 is representative of 
moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV, pg. 47, (4th ed., revised 1994).

The veteran alleged that his condition had "worsened" in 
his April 2007 appeal to the Board (Form 9), and requested 
another VA examination.  The Board does not find another 
examination necessary in this case, however.  The Board 
acknowledges that VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This 
includes providing the veteran with a VA examination, unless 
VA determines that it is not necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  

Since there is no indication that the veteran's disabilities 
have worsened since his November 2006 VA examination, the 
Board finds that additional development by way of another VA 
examination would be redundant and unnecessary.  See 
38 C.F.R. § 3.327 (2007); see also VAOPGCPREC 11-95 (April 7, 
1995) (determining that the Board is not required to remand 
an appealed claim because of the passage of time when an 
adequate examination report was originally prepared for the 
AOJ, unless the severity has since increased).  

In this case, the evidence of record clearly establishes that 
the veteran's PTSD has not worsened since the November 2006 
VA examination.  In a March 2007 mental health note, the 
veteran's mood and affect were described as euthymic rather 
than depressed.  The veteran reported still having occasional 
nightmares, but it was noted that he was sleeping 
"alright."  The physician described the veteran as alert, 
oriented and cooperative.  According to the physician, there 
was no evidence of psychosis.  The veteran's judgment and 
insight were found to be fair.  His speech was normal and 
there was no evidence of pressure or psychosis.  A GAF score 
of 60 was again assigned.  

A July 2007 mental health note also indicates that the 
veteran's condition has not worsened.  The physician noted 
that the veteran had no significant problems at the time of 
examination.  It was also noted that while the veteran does 
appear to still have nightmares, he was sleeping more than he 
was before.  As before, there was no evidence of psychosis, 
and the veteran's insight and judgment were found to be fair.  
A GAF score of 62 was assigned at this time, which 
corresponds to some difficulty in social and occupational 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  

Therefore, the evidence establishes that the veteran's PTSD 
has not worsened since the November 2006 VA examination.  The 
Board finds that an additional VA examination at this time 
would serve no purpose, and would not assist the veteran in 
substantiating his claim.  

Based on the above evidence, the Board finds that the 
veteran's symptoms are most closely reflected by a disability 
evaluation of 50 percent.  At no time during the pendency of 
the veteran's claim has he been entitled to the next-higher 
disability rating of 70 percent.  

As previously noted, a 70 percent rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships. 

The evidence establishes that the veteran is able to 
establish and maintain effective social relationships.  He 
has friends and family he is close with.  A disability 
evaluation of 70 percent is warranted when a claimant is 
unable to maintain relationships.  Additionally, the veteran 
has not been found to have impaired judgment or impaired 
thinking.  The examiners also determined that the veteran had 
no disorientation, impulse control problems, abnormal speech, 
or neglect of personal hygiene.  Finally, the veteran has 
denied panic attacks or obsessional rituals, and he was found 
to be fully capable of functioning independently.  Therefore, 
the veteran does not meet the necessary criteria to warrant a 
disability evaluation of 70 percent.  

According to 38 C.F.R. § 3.321(b)(1) (2007), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  There is no suggestion in the record that the 
veteran has been frequently hospitalized for the treatment of 
his PTSD.  Nor is there evidence that this disorder, standing 
alone, has caused marked interference with employment, beyond 
that contemplated in the schedular rating.  In fact, while 
the veteran has not worked since 1997, this has been 
attributed to his cardiac condition.  Therefore, the Board 
finds no exceptional circumstances in this case that would 
warrant referral for consideration of an extraschedular 
evaluation.


Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to an initial disability rating in excess of 50 
percent must be denied.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent is denied.  



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


